DETAILED ACTION
The following claims are pending in this office action: 84-99
The following claims are amended: 99
The following claims are new: -
The following claim is cancelled: 1-83
Claims 84-99 are rejected. This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Objections Withdrawn
The 35 U.S.C. 101 rejection to claim 99 is withdrawn based on the amendments. 
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 08/09/2021 have been fully considered but they are not persuasive.  The reasons are set forth below.
Applicant’s position is that the prior art cited fails to suggest or render obvious the independent claims 84 and 88.  Particularly, “the cited Trinocchio reference does not suggest or disclose shared blocks between computation parts”. Applicant explains: 
…the entire computation of f is performed as a multi-party computation by a fixed set of n parties.  There is no worker that is involved in a first computation part but not in a second computation part…

Furthermore, applicant notes the cited prior art does not “have shared block commitment generation keys for such shared blocks…” and “ key material specific to such a part”.  Applicant explains:
…if Trinocchio does not teach or suggest a worker involved in a first computer part but not in a second computation part, it fails to support this component of the argument but also fails to support the argument that Trinocchio discloses one or more components of the claimed keys


…the proof blocks do not support reuse in multiple computation parts since, as noted, they are built based on block keys that dependent on the function to be computed, e.g. a proof block that is an output of one function cannot be used as an input to another function.   

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The amended features are within the scope and content of the prior art.  The main contention of the applicant is that the cited prior art does not teach “shared blocks between computation parts”.   A computation part is a set of different functions, operations or calculations of the same or a different type (see pg. 8, ln. 27-30 of the instant application).  A shared block is where a computation part provides its output as an input to another computation part (see pg. 8, ln. 17-19 of the instant application).  Section 4.3 of Trinocchio, pg. 16, states: “In the multi-client case, additionally, the inputs of all input parties and the outputs of all result parties need to be encoded such that no party learns any information about them… some result parties could share a block of output values…”.  As parties perform calculations/operations (see, additionally, section 4 of Trinochio where it states that a computation is outsourced to workers L number of workers) and share outputs of such calculations/operations as blocks, of which further calculations/operations are performed (see, additionally, Section 3.1 of Trinocchio where a combination algorithm is performed after such calculations/operations are performed).  Thus, Trinocchio discloses shared blocks between computation parts.  As for applicant’s argument that 
In considering the prior art references as a whole, there is no substantive difference between the claim limitations at issue and the prior art.  The applicant argues that the shared block of Trinocchio is different from the shared block of the instant application because there is no worker that is involved in the first computation part but not involved in a second computation part.  However, this statement does not seem to be reflected in the claims.  The claims merely require that each computation part being computed in a privacy-preserving manner by worker-nodes.  Although the entire function is performed as a multi-party computation by a fixed set of parties, this statement does not preclude computations parts being computed in a privacy-preserving manner by worker-nodes.  The Patent and Trademark Office determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).  In fact, the application defines worker node, input node, and recipient node, as equivalent such that any party may arbitrarily combine the tasks of inputter, worker and recipient (see pg. 23, ln. 10-11).  If the applicant believes such a distinction is important in overcoming 
A person of ordinary skill in the in the pertinent art would have been able to use prior art references cited.  If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001). At the time of filing, it would have been obvious to use the prior art cited to satisfy the amended limitations.  Thus the invention, as claimed, would be within the level of ordinary skill in the art.  
The Applicant has not provided any objective indicia of nonobviousness in the record to be considered, and it is assumed that there are no secondary considerations supporting nonobviousness.
In conclusion, the Applicant’s arguments are not persuasive.  The Graham factors, as analyzed above, support a finding that the amended claims are within the metes and bounds possessed by the public.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 84-88, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US Pub. 2013/0254255) (hereinafter “Nilsson”) in view of Schoenmakers, et al. "Trinocchio: Privacy-Friendly Outsourcing by Distributed Verifiable Computation." IACR Cryptol. ePrint Arch. 2015 (hereinafter “Trinocchio”) in view of Castello et al., “Geppetto: Versatile Verifiable Computation”, 2015 IEEE Symposium on Security and Privacy, 1 May 2015, pages 253-270 (hereinafter “Geppetto”).  Geppetto is included in the IDS dated 07/03/2019.  

As per claim 84, Nilsson teaches a first node for use in a system, wherein the first node is configured to: ([Nilsson, para. 0047; Fig. 2] a coordinator [a first node] orchestrates the distributed computation that incorporates information managed by various stakeholders) 
determine a plurality of keys for enabling a computation ([Nilsson, para. 0007] rules are associated with computation that operate upon the data in order to provide a specific view of the data, and enable access of the data for computation [see claim 2] and so are equivalent to the keys enabling computation.  [Para. 0006; 0047] the rules are orchestrated and incorporated by the coordinator, and are is determined by the coordinator) by a plurality of worker nodes in the system, wherein the computation comprises a plurality of computation parts, ([para. 0005 computing tasks and information are distributed to a plurality of worker nodes, where the tasks are divided into a plurality of sub-tasks]) ([para. 0007; Claim 17] the computations are done in a way that provides privacy on the data) by a respective committee of worker nodes of the plurality of worker nodes, at least one worker node being part of a committee for a first computation part but not of a committee for a second computation part, [wherein an output from one computation part to another computation part is a shared block]; and ([para. 0034] an example is given where a computational unit at a particular hospital [at least one worker node being part of a respective committee of worker nodes] that is queried [for a first computation part] in parallel with other workers at other hospitals [not of a committee for a second computational part].  Wherein an output from one computation part to another computation part is a shared block is taught by Trinocchio below.)
wherein the plurality of computation parts comprises one or more types of computation part, and ([Nilsson, para. 0008-0009] the information divided into sub-tasks used for calculations comprises one or more types of that information to produce one or more types of computation part])
publish the determined plurality of keys for access by at least one input node in the system, the plurality of worker nodes, and at least one recipient node in the system; ([Nilsson, para. 0048; Fig. 2] the coordinator [first node] partitions the computations into three sub-computations [containing determined rules as described above] and produces [publishes] them to workers [the plurality of worker nodes] and collector [at least one recipient])
Nilsson does not teach wherein an output from one computation part to another computation part is a shared block; wherein the plurality of keys comprises: a computation part prove key for each part of the computation for use by a worker node of the committee computing the computation part in proving that the worker node performed the computation part correctly; a computation part verification key for each part of the computation for use by a recipient node of the at least one recipient node to verify that the worker nodes in each committee performed the respective computation part correctly with respect to one or more input commitments, one or more shared block commitments, and output commitments 
However, Trinocchio teaches wherein an output from one computation part to another computation part is a shared block; ([Trinocchio, pg. 16, Sec. 4.3 – Multi-Client Proofs and Keys] In a multi-client case, blocks are output from the workers, and such blocks be shared between the parties, including worker computation parts, as they are encoded so no other party learns any information about them)
wherein the plurality of keys comprises: a computation part prove key for each part of the computation for use by a worker node of the committee computing the computation part in proving that the worker node performed the computation part correctly; ([Trinocchio, pg. 4, Sec. 2.2 – Proving Correctness of Computations] the Trinocchio evaluation key is used to produce the proof the worker node performing a computation part has performed the computation part correctly.  The evaluation keys are generated for i ranges that correspond to each computation part, and so a computation part prove key is generated for each part computation.  The worker of the committee uses the evaluation keys to generate the proof)
a computation part verification key for each part of the computation for use by a recipient node of the at least one recipient node to verify that the worker nodes in each committee performed the respective computation part correctly ([Trinocchio, pg. 4, Sec. 2.2 – Proving Correctness of Computations] the Trinocchio verification key is used to produce the verification of the proof.  [Pg. 5, sec. 2.2 - Proving Correctness of Computations] the verification keys are generated for i ranges that correspond to each computation part, and so a computation part verification key is generated for each part computation.  The receiver [recipient node] performs verification with the verification keys) with respect to one or more input commitments, one or more shared block commitments, and output commitments or output commitment openings; ([Pg. 15, Sec. 4.2 - Primitives] Each party [input, output, and shared blocks] has its own public commitment key to a value v [commitment] using randomness r [commitment opening], which allows the party to commit to a certain value for computation) 
a shared block commitment generation key for each shared block for use by a worker node of the plurality of worker nodes in determining a shared block commitment or a secret share of a shared block commitment for the shared block; ([Trinocchio, pg. 16, Sec. 4.3 – Multi-Client Proofs and Keys] the block key of, is a subset of terms specific to a single proof block, allows the worker to calculate the proof and determine v – a shared block commitment and secret shares.  Such a calculation is done for wire indices I belonging to block j and so is done for each shared block)
an input commitment generation key for each input node and computation part combination for use by the input node in determining an input commitment for an input to the computation part; and ([Trinocchio, pg. 15, Sec. 4.2 - Primitives] in the protocol described, commitment keys [input commitment generation keys] are generated for input parties [input nodes] by a trusted party [by the first node].  [(Pg. 18, Sec. 4.4  - The Protocol – input phase] the input node determines a commitment for each computation part and passes it to workers)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Nilsson with the teachings of Trinocchio to include wherein an output from one computation part to another computation part is a shared block; wherein the plurality of keys comprises: a computation part prove key for each part of the computation for use by a worker node of the committee computing the computation part in proving that the worker node performed the computation part correctly; a computation part verification key for each part of the computation for use by a recipient node of the at least one recipient node to verify that the worker nodes because by implement such a method, the system can perform verifiable computation with other while also getting privacy against corrupted workers.  (Trinocchio, pg. 2, Introduction)
Nilsson in view of Trinocchio does not explicitly teach an output commitment generation key for each recipient node and computation part combination for use by a worker node of the committee computing the computation part in determining an output commitment or a secret share of an output commitment for a result of the computation part.
However, Geppetto teaches an output commitment generation key for each recipient node and computation part combination for use by a worker node of the committee computing the computation part in determining an output commitment or a secret share of an output commitment for a result of the computation part.  ([Geppetto, pg. 3, Sec. 2.1 – MultiQAP Intuition, Fig. 2] key generation produces keys [an output commitment generation key] for the prover and the verifier [for each recipient node].  [Pg. 4, Sec. 2.3 – Commit-and-Prove Systems] the keys for the CP system allow committing values in a bank [computation part combinations – see bank definition on pg. 2, Sec. 2.2] for a prover [a worker node of the committee computing the computation part] to compute [determine] commitments to the intermediate values [an output commitment or a secret share of an output commitment)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Nilsson with the teachings of Geppetto because such a system allows a system of verification improves the efficiency of generating proofs of cryptographic computations.  (Geppetto, pg. 2, Introduction)

	As per claim 85, Nilsson in view of Trinocchio and Geppetto teaches claim 84.
	Nilsson does not teach wherein the computation part verification key is the same for each type of computation part. 
	However, Trinocchio teaches wherein the computation part verification key is the same for each type of computation part. ([Trinocchio, pg. 4, Section 2.2] the verification key in Trinocchio is in the common reference string model where all parties get access to the same string, and so is the same for each type of computation part) 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Nilsson with the teachings of Trinocchio to include wherein the computation part verification key is the same for each type of computation part.  One of ordinary skill in the art would have been motivated to make this modification because a quadratic arithmetic program with implemented with a CRS model allows a prover to provide knowledge of the values provides a solution to the program to provide proof of work.  (Trinocchio, pg. 4, Sec. 2.2 – Proving Correctness of Computations)

	As per claim 86, Nilsson in view of Trinocchio and Geppetto teaches claim 84.
 
	However, Geppetto teaches wherein the at least one recipient node is to provide one or more parameter values for the computation, and wherein the computation part verification key is different for each type of computation part. ([Geppetto, pg. 6, Sec. 2.5 – Verifiable Crypto and Bootstrapping Proofs] Geppetto can be recursively applied, by using a MultiQAP – based scheme to generate more efficient verifier that is different for each type of computation part) 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Nilsson with the teachings of Geppetto to include wherein the computation part verification key is the same for each type of computation part.  One of ordinary skill in the art would have been motivated to make this modification because such a modification would allow, for example, Alice to verifiably outsource computations with proprietary algorithms.  (Geppetto, pg. 6, Sec. 2.5 – Verifiable Crypto and Bootstrapping Proofs)

As per claim 87, Nilsson in view of Trinocchio and Geppetto teaches claim 84.
Nilsson does not teach wherein the first node is further configured to: determine one or more of a shared block commitment verification key for each shared block, an input commitment verification key for each input commitment generation key and an output commitment verification key for each output commitment generation key.
However, Trinocchio teaches wherein the first node is further configured to: determine one or more of a shared block commitment verification key for each shared block, ([Trinocchio, pg. 17, Section 4.3] Block verification keys [a shared block commitment verification key] is disclosed for each shared block) an input commitment verification key for each input commitment generation key and ([Trinocchio, pg. 15, Section 4.2]  because, given explicit randomness, the commitment is deterministic, the commitment can be opened by simply revealing the data set (v, r) – an input commitment verification key) and [an output commitment verification key for each output commitment generation key] (an output commitment verification key for each output commitment generation key is taught by Gepetto below)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nisson and Trinocchio for the same reasons as disclosed above.
Nisson in view of Trinocchio does not explicitly teach an output commitment verification key for each output commitment generation key.
However, Geppetto teaches an output commitment verification key for each output commitment generation key. ([Geppetto, pg. 7, Sec. 3: Defining Proof composition - Definition 3; pg. 10, Sec. 4.2: Commit-and-Prove Scheme for MultiQAPs - Protocol 2] a corresponding output verification key VKj is generated for each output commitment generation key EKj)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nisson and Geppetto for the same reasons as disclosed above.
	
As per claim 88, the steps disclosed in the method of operating a node, has claim language that is identical or substantially similar to that of the node in claim 84, and thus is rejected with the same rationale applied against claim 84.   

As per claim 99, Nilsson teaches a computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, it is executed by a suitable computer or processor.  ([Nilsson, para. 0080] software implementations include one or more computer programs comprising executable instructions executed by a processor and stored in memory)
The computer or processor is caused to perform a method that is identical or substantially similar to the steps performed by the node in claim 84, and thus is rejected with the same rationale applied against claim 84.   


Claim 89-91 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Trinocchio in view of Geppetto and in view of Lipmaa, H., “Prover-Efficient Commit-And-Prove Zero-Knowledge SNARKs” from book Progress in Cryptology – AFRICACRYPT 2016, 8th International Conference on Cryptology in Africa, Mes, Morocco, April, 13-15, 2016, Proceedings, pages 185-206 (hereinafter “Lipmaa”). Lipmaa is included in the IDS dated 07/03/2019.  

	As per claim 89, Nilsson teaches an input node for use in a system, wherein the input node has one or more inputs for a computation and the computation comprises a plurality of parts, wherein the input node is configured to: ([Nilsson, Fig. 2; para. 0022; 0048] the distributor [a input node] divides computations and parameters of the computation into a collection of sub-computations/parameters [one or more inputs for a computation and the computation comprises a plurality of parts], which are performed by worker nodes)
Nilsson does not teach obtain one or more input commitment generation keys for the input node, wherein the input commitment scheme used to generate the input commitment generation keys supports reuse of input commitments in multiple computation parts, the one or more input commitment generation keys being published by a first node according to claim 84; determine, using the obtained one or more input commitment generation keys, an input commitment and an input commitment opening for 
	However Trinocchio teaches  obtain one or more input commitment generation keys for the input node [wherein the input commitment scheme used to generate the input commitment generation keys supports reuse of input commitments in multiple computation parts, the one or more input commitment generation keys being published by a first node according to claim 84; ] ([Trinocchio, pg. 15, Sec. 4.2 - Primitives] in the protocol described, commitment keys [input commitment generation keys] are generated for input parties [obtained by the input nodes].  Wherein the input commitment scheme used to generate the input commitment generation keys supports reuse of input commitments in multiple computation parts, the one or more input commitment generation keys being published by a first node according to claim 84 will be taught by Lipmaa below)
	determine, using the obtained one or more input commitment generation keys, an input commitment and an input commitment opening for each of the one or more inputs; ([Trinocchio, pg. 18, Sec. 4.4 – The Protocol – Input Phase] after all commitments keys have been posted by the trusted party, the input parties determines the commitment value [the input commitment] and the commitment randomness [the input commitment opening])
	output the one or more determined input commitments; and ([Trinocchio, pg. 18, Sec. 4.4 – The Protocol – Input Phase] the input parties posts [outputs] the commitments and commitment openings)
	send, to each worker node in the system that is to perform a computation part on an input, a respective secret share of the determined input commitment opening for that input. ([Trinocchio, pg. 18, Sec. 4.4 – The Protocol – Input Phase] after the commitments have been posted and checked, the inputs are provided to the workers in the form of secret shares of the determined input commitment)
because by implement these features, a workers will not learn the inputs that it is computing on.  (Trinocchio, pg. 1, Introduction)
	Nilsson in view of Trinocchio does not teach wherein the input commitment scheme used to generate the input commitment generation keys supports reuse of input commitments in multiple computation parts, the one or more input commitment generation keys being published by a first node according to claim 84. 
	However, Lipmaa teaches wherein the input commitment scheme used to generate the input commitment generation keys supports reuse of input commitments in multiple computation parts, the one or more input commitment generation keys being published by a first node according to claim 84. ([Lipmaa, pg. 1, Introduction] zk-SNARKs [the input commitment scheme] are used to generate the input commitment generation keys used in verification proofs, being effectively verifiable without leaking information as described in claim 84.  Such arguments are non-adaptive, meaning that the common reference string, CRS, can depend on the concrete instance of the language. In an adaptive zk-SNARK, the CRS is independent on the instance and thus can be reused many times.  Thus, the zk-SNARKs, when used to generate the keys generate reusable CRS which correspond to reusable input commitments in multiple computation parts.  [Pg. 2; pg. 3; Table 1] All new SNARKs use the same commitment scheme, the interpolating commitment scheme.  Hence, one can reuse their input data.  Examples are Product and Shift SNARKs: SNARKs based on interpolating commitment schemes that makes reusing of input commitments possible)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Nilsson with the teachings of Lipmaa to include wherein the input commitment scheme used to generate the input commitment generation keys supports reuse of input commitments in multiple computation parts, the one or more input commitment generation keys being published by a first node according to claim 84.  One of ordinary skill in the art would have been motivated to make this modification because reusable CSRs allows for a modular approach to security allowing for building blocks to construct master SNARKs (Lipmaa, pg. 2, Introduction)

	As per claim 90, Nilsson in view of Trinocchio, Geppetto, and Lipmaa teaches claim 89.
	Nilsson does not teach wherein the input node is configured to: send, to each worker node in the system that is to perform a first computation part on an input, a respective secret share of the determined input commitment opening for that input; send, to each worker node in the system that is to perform a first computation part on an input, a respective secret share of the determined input commitment opening for that input. 
	However, Trinocchio teaches send, to each worker node in the system that is to perform a first computation part on an input, a respective secret share of the determined input commitment opening for that input; ([Trinocchio, pg. 18-19, Sec. 4.4 – The Protocol – Computation phase] In the computation phase the workers perform a first computation on the input to produce the proof block for the internal wires – first generating shared random value [a respective secret share of the determined input])
([Trinocchio, pg. 18-19, Sec. 4.4 – The Protocol – Computation phase] In the computation phase the workers perform a second computation on the input calling the ProofBlock function to produce the block using the shared wires and randomness to give shares of the proof element which is a respective secret share of the determined input])
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Nilsson with the teachings of Trinocchio to include wherein the input node is configured to: send, to each worker node in the system that is to perform a first computation part on an input, a respective secret share of the determined input commitment opening for that input; send, to each worker node in the system that is to perform a first computation part on an input, a respective secret share of the determined input commitment opening for that input.  One of ordinary skill in the art would have been motivated to make this modification because calculating these values allows the result party to obtain and verify the computation results (Trinocchio, pg. 18-19, Sec. 4.4 – The Protocol – Computation phase)

As per claim 91, the steps disclosed in the method of operating an input node, has claim language that is identical or substantially similar to that of the node in claim 89, and thus is rejected with the same rationale applied against claim 89.   

Claim 92-96 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Trinocchio in view of Geppetto, in view of Lipmaa, and in view of Veeningen, M., “Geppettri: Distributed Privacy-Preserving Verifiable Computation”, IEEE Symposium on Security and Privacy, Date of Conference 17-21 May 2015, 10 pages (hereinafter “Geppettri”).   Geppettri is included in the IDS dated 07/03/2019.  

	As per claim 92 Nilsson teaches a worker node for use in a system, wherein the worker node is configured to: ([Nilsson, Fig. 1; para. 0022] workers are a collections of units that perform the sub-computations as directed by the distributer)
	Nilsson does not teach receive, from one or more other nodes in the system, a respective secret share of one or more input commitment openings for one or more inputs to a computation part of a computation to be performed by the worker node; obtain a computation part prove key for the computation part to be performed by the worker node; wherein the computation part proving scheme used to generate the computation; generate, using the computation part prove key, a computation part proof or a secret share of a computation part proof for use in proving that the worker node performed the computation part correctly with respect to the one or more input commitment openings and the determined output commitment openings; and output the computation part proof or the secret share of the computation part proof.
	However, Trinocchio teaches receive, from one or more other nodes in the system, a respective secret share of one or more input commitment openings for one or more inputs to a computation part of a computation to be performed by the worker node; ([Trinocchio, pg. 18-19, Sec. 4.4 – The Protocol – Input phase] after the input blocks has been posted and checked by the input nodes [one or more other nodes in the system] they are provided to [received by] the worker node.  The input is received in the form of a secret share of the determined input commitment opening for that input)
obtain a computation part prove key for the computation part to be performed by the worker node [wherein the computation part proving scheme used to generate the computation part prove key supports reuse of commitments in multiple computation part proofs of different types of computation, the computation part proof key and the one or more output commitment generation keys being published by a first node according to claim 84]; ([Trinocchio, pg. 4, Sec. 2.2 – Proving Correctness of Computations] the Trinocchio evaluation key [computation part prove key] of a computation part is obtained by and used by the worker node to generate [perform] a proof for the receiver.  Wherein the computation part proving scheme used to generate the computation part prove key supports reuse of commitments in multiple computation part proofs of different types of computation, the computation part proof key and the one or more output commitment generation keys being published by a first node according to claim 84 will be taught by Lipmaa below)
	generate, using the computation part prove key, a computation part proof or a secret share of a computation part proof for use in proving that the worker node performed the computation part correctly with respect to the one or more input commitment openings and the determined output commitment openings; and ([Trinocchio, pg. 18-19, Sec. 4.4 – The Protocol – Computation phase] the worker node generates, using the secret share of a computation part proof – a computation part prove key, a Pinocchio proof that proves the worker node performed the computation part correctly with respect to the input commitment openings and the determined output commitment)
	output the computation part proof or the secret share of the computation part proof. ([Trinocchio, pg. 18-19, Sec. 4.4 – The Protocol – Computation phase] the workers post on the bulletin board all the proof elements including the secret share and the computation part proof so that everybody can combine them to obtain the full proof)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nisson and Trinocchio for the same reasons as disclosed above.
	Nilsson in view of Trinocchio does not teach obtain one or more output commitment generation keys; and determine, using the obtained one or more output commitment generation keys, an output 
	However, Gepetto teaches obtain one or more output commitment generation keys; and ([Geppetto, pg. 4, Sec. 2.3 Commit-and-Prove; Fig. 2] for a prover [a worker node] to generate a proof, a prover key [output commitment key EKj] is obtained to compute commitments to intermediate values r1 and u2)
	determine, using the obtained one or more output commitment generation keys, an output commitment or a secret share of an output commitment and a secret share of an output commitment opening for the result of the computation part. ([Geppetto, pg. 7, Sec. 3.1 Commit-and-Prove Schemes –Definition 3] given the prover key EKj the prover produces a commitment Cj an output commitment)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nisson and Geppetto for the same reasons as disclosed above.
	Nilsson in view of Trinocchio and Gepetto does not teach wherein the computation part proving scheme used to generate the computation part prove key supports reuse of commitments in multiple computation part proofs of different types of computation, the computation part proof key and the one or more output commitment generation keys being published by a first node according to claim 84.  
	However, Lipmaa teaches wherein the computation part proving scheme used to generate the computation part prove key supports reuse of commitments in multiple computation part proofs of different types of computation, the computation part proof key and the one or more output commitment generation keys being published by a first node according to claim 84.  ([Lipmaa, pg. 1, Introduction] zk-SNARKs [the input commitment scheme] are used to generate the computation part prove keys used in generating proofs, being published by a first node according to claim 84.  Such arguments are non-adaptive, meaning that the common reference string, CRS, can depend on the concrete instance of the language. In an adaptive zk-SNARK, the CRS is independent on the instance and thus can be reused many times.  Thus, the zk-SNARKs, when used to generate the keys generate reusable CRS which correspond to reusable commitments in multiple computation part proofs.  [Pg. 2; pg. 3; Table 1] All new SNARKs use the same commitment scheme, the interpolating commitment scheme.  Hence, one can reuse the commitments.  Examples are Product and Shift SNARKs: SNARKs based on interpolating commitment schemes that makes reusing of commitments possible)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nisson and Lipmaa for the same reasons as disclosed above.
	Nilsson in view of Trinocchio, in view of Gepetto, in view of Lipmaa does not teach compute the result of the computation part using the received respective secret share of the one or more input commitment openings, wherein the result of the computation part is computed as a privacy-preserving computation by the worker node and the one or more other worker nodes, wherein the worker node and the one or more other worker nodes form a first committee of worker nodes.  
	However, Geppettri teaches compute the result of the computation part using the received respective secret share of the one or more input commitment openings, wherein the result of the computation part is computed as a privacy-preserving computation by the worker node and the one or more other worker nodes, wherein the worker node and the one or more other worker nodes form a first committee of worker nodes.  ([Geppettri, Fig. 1, pg. 7] the committee [a first committee of worker nodes] with worker nodes P1 P2 and P3 [formed from the worker node and the one or more other worker nodes] build using secret shared inputs and secret shared randomness [the respective secret share of one or more input commitment openings]  compute the result of the computation part)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Nilsson with the teachings of Geppettri because computing in this way allows for privacy-preserving using multi-party computation in a committee of multiple servers while also allowing for multiple independent proofs on a common set of values (Geppettri, pg. 3, Sec. 1.4; pg. 4, Sec. 1.5)

As per claim 93 Nilsson in view of Trinocchio in view of Geppetto and in view of Lipmaa and in view of Geppettri teaches claim 92.  
	Nilsson does not teach wherein the worker node is configured to generate the secret share of the computation part proof and cooperate with the one or more other worker nodes in the first committee of worker nodes to determine the computation part proof, and wherein the worker node is configured to output the determined computation part proof.
	However, Geppettri teaches wherein the worker node is configured to generate the secret share of the computation part proof and cooperate with the one or more other worker nodes in the first committee of worker nodes to determine the computation part proof, and wherein the worker node is configured to output the determined computation part proof. ([Geppettri, pg. 8-9] when requested to produce a proof, the workers in the committee cooperate with each other to determine secret shares of the commitments to produce shares of the proof [the computation part proof] and produce this to the verifiers [output the determined computation part proof])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Nilsson with the teachings of Geppettri because computing in this way allows for privacy-preserving using multi-party computation in a committee of multiple servers while also allowing for determining a computation part proof (Geppettri, pg. 3, Sec. 1.4 – Trinocchio: Multiple Inputs and distributed Proving; pg. 1.5 – Geppetto: Merging Multiple QAPs into one)

As per claim 94 Nilsson in view of Trinocchio in view of Geppetto and in view of Lipmaa and in view of Veeningen teaches claim 92.  
	Nilsson does not teach wherein one or both of (i) the one or more other nodes in the system that the respective secret share of the one or more input commitment openings is received from, and (ii) the one or more other nodes in the system that the secret share of the output commitment opening is sent to, is a second committee of worker nodes comprising a plurality of worker nodes that perform a different computation part of the computation.
	However, Geppettri teaches wherein one or both of (i) the one or more other nodes in the system that the respective secret share of the one or more input commitment openings is received from, and (ii) the one or more other nodes in the system that the secret share of the output commitment opening is sent to, is a second committee of worker nodes comprising a plurality of worker nodes that perform a different computation part of the computation. ([Geppettri, pg. 4, Sec. 1.4] the server’s work can be performed in a privacy preserving way by multiple servers. [Pg. 6-7, Sec. 2] a distributed computation can be outsourced to several committees of greater than or equal to 3 parties that each perform a part of the computation using multi-party computation protocols based on secret sharing [one or more input commitment openings is received from a first committee, and sent to a second committee])
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nisson and Geppettri for the same reasons as disclosed above.

As per claim 95 Nilsson in view of Trinocchio in view of Geppetto and in view of Lipmaa and in view of Veeningen teaches claim 92.  
Nilsson does not teach obtain one or more input commitments for the one or more inputs; perform a check with the one or more other worker nodes in the first committee that the secret shares of the one or more input commitment openings correspond to the one or more input commitments; and compute the result of the computation part if the obtained secret shares of the one or more input commitment openings correspond to the one or more input commitments.
However, Geppetto teaches obtain one or more input commitments for the one or more inputs; ([Geppettri, pg. 7, Sec. 2] one or more input commitments for the one or more inputs are obtained by the worker in the committee)
perform a check with the one or more other worker nodes in the first committee that the secret shares of the one or more input commitment openings correspond to the one or more input commitments; and ([Geppettri, pg. 8, Sec. 2] shares of their proofs that f was computed correctly [check with the one or more other worker nodes] with respect to these commitments and the commitments shared with the inputters are produced.  If the shares are not computed correctly, they do not correspond to the one or more input commitments)
([Geppettri, pg. 8, Sec. 2] if the shares of their proofs were computed correctly, then the proof and commitments are computed)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nisson and Geppettri for the same reasons as disclosed above.

As per claim 96, the steps disclosed in the method of operating a worker node, has claim language that is identical or substantially similar to that of the node in claim 92, and thus is rejected with the same rationale applied against claim 92.   

Claims 97-98 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Trinocchio and in view of Geppettri.  
	As per claim 97 Nilsson teaches a recipient node for use in a system, wherein the recipient node is configured to: ([Nilsson, Fig. 1; para. 0022] A collector [a recipient node] collects the results of the various workers and organizes them into a final form for consumption by the user)
	receive, from one or more worker nodes in the system, secret shares of one or more output commitment openings for outputs of one or more computation parts of a computation performed by the one or more worker nodes, [wherein an output from one computation part to another computation part is a shared block]; ([Nilsson, para. 0052] The collector [a recipient node] combines the partial results  [one or more output commitment openings for outputs of one or more computation parts of a computation] from the worker nodes together to yield an answer to the original computational request.  Wherein an output from one computation part to another computation part is a shared block is taught by Trinocchio below)

However, Trinocchio teaches wherein an output from one computation part to another computation part is a shared block ([Trinocchio, pg. 16, Sec. 4.3 – Multi-Client Proofs and Keys] In a multi-client case, blocks are output from the workers, and such blocks be shared between the parties, including worker computation parts, as they are encoded so no other party learns any information about them)
obtain one or more published input commitments for one or more inputs to the computation provided by one or more input nodes in the system; ([Trinocchio, pg. 19, Sec. 4.4 – The Protocol – Output phase] the result parties verify information obtained with respect to the information on the bulletin board [obtain published information].  ([Trinocchio, pg. 18, Sec. 4.4 – The Protocol –Input phase] this information includes published input commitments for one or more inputs to the computation provided by input parties [input nodes in the system])
form an output of the computation from the received secret shares of the one or more output commitment openings; ([Trinocchio, pg. 19, Sec. 4.4 – The Protocol – Output phase] the result parties obtain their computation results including the randomness used in their proof blocks [one or more output commitment openings])
obtain a computation part proof or secret shares of a computation part proof for each part of the computation; ([Trinocchio, pg. 19, Sec. 4.4 – The Protocol – Output phase] the result parties obtain their computation results including secret shares of their output values [secret shares of a computation part proof])
obtain a computation part verification key for each part of the computation, a computation part verification key being published by a first node according to claim 84; and ([Trinocchio, pg. 19, Sec. 4.4 – The Protocol – Output phase; pg. 20, Algorithm 5] the result parties verify this proof which includes obtaining a computation part verification key BV published by a first node according to claim 84)
use the computation part proof or secret shares of the computation part proof for each part of the computation and the one or more computation part verification keys to verify that the worker nodes in each committee performed the respective computation part correctly ([Trinocchio, pg. 19, Sec. 4.4 – The Protocol – Output phase; pg. 20, Algorithm 5] the result parties takes bulletin board values [the computational part proof]) and the verification key BV to verify that the worker nodes performed the computation correctly) with respect to the one or more input commitments, the one or more shared block commitments and the output commitment openings or the output commitments. ([Pg. 15, Sec. 4.2 - Primitives] Each party [input, output, and shared blocks] has its own public commitment key to a value v [commitment] using randomness r [commitment opening], which allows the party to commit to a certain value for computation and proof of work)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nisson and Trinocchio for the same reasons as disclosed above.

However, Geppettri teaches obtain one or more shared block commitments for one or more shared blocks provided from a first committee of worker nodes to a second committee of worker nodes; ([Geppettri, pg. 4, Sec. 1.4] the server’s work can be performed in a privacy preserving way by multiple servers. [Fig. 1; Pg. 6-7, Sec. 2] a distributed computation can be outsourced to several committees of greater than or equal to 3 parties that each perform a part of the computation using multi-party computation protocols based on secret sharing [one or more shared block commitments for one or more shared blocks is provided from a first committee, and sent to a second committee]. The commitment is then received by the recipients [the recipient node])
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nisson and Geppettri for the same reasons as disclosed above.

As per claim 98, the steps disclosed in the method of operating a worker node, has claim language that is identical or substantially similar to that of the node in claim 97, and thus is rejected with the same rationale applied against claim 97.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schuster, Felix, et al; "VC3: Trustworthy data analytics in the cloud using SGX"; 2015 IEEE Symposium on Security and Privacy; IEEE, 2015; pg. 11 discloses intermediate key value pairs used for mapping where calculations are passed from mappers, one worker node, to reducers, another worker node.  Damgård, Ivan, et al; "Asynchronous multiparty computation: Theory and implementation"; International workshop on public key cryptography; Springer, Berlin, Heidelberg, 2009; pg. 173 discloses calculating functions in parallel and then combining results of such calculations by workers nodes by means of another function.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493